     Case 8:20-cv-01361-JDE Document 23 Filed 08/26/21 Page 1 of 1 Page ID #:2533




 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11   MELISSA L. FRALICK,                    )   No. 8:20-cv-01361-JDE
                                            )
12                                          )
                       Plaintiff,           )   ORDER AWARDING ATTORNEY
13                                          )
                  v.                        )   FEES UNDER THE EQUAL
14                                          )   ACCESS TO JUSTICE ACT,
     KILOLO KIJAKAZI, Acting                )
                                            )
                                                PURSUANT TO 28 U.S.C. § 2412(d)
15   Commissioner of Social Security,
                                            )   AND COSTS PURSUANT TO 28
                                            )   U.S.C. § 1920
16                     Defendant.           )
                                            )
17
18
           Based upon the parties’ Stipulation, IT IS ORDERED that Plaintiff shall
19
     be awarded attorney’s fees and expenses of $3,502.44 under 28 U.S.C.
20
     § 2412(d) and no costs under 28 U.S.C. § 1920, subject to the terms of the
21
     above-referenced Stipulation.
22
23
     Dated: August 26, 2021
24
                                                 ______________________________
25                                               JOHN D. EARLY
                                                 United States Magistrate Judge
26
27
28
